Citation Nr: 0503718	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-29 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility requirements for Department of Veterans 
Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The appellant claims that her late husband had service in the 
Philippine Commonwealth Army in the service of the United 
States including during World War II and that, accordingly, 
she is entitled to certain death benefits.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
the appellant's claim of entitlement to VA benefits on the 
basis that her late husband did not have qualifying service 
as a veteran.

The appellant's husband died in February 1990.

The appellant has asked that her son, who is her care-taker, 
be permitted to act on her behalf; they have jointly signed 
various documents within the file, but he is not otherwise 
recognized as her legal representative for the purposes of 
this appeal.


FINDING OF FACT

The NPRC has repeatedly certified that the appellant's late 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas or as 
a POW, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. § 101(2) (West 1991 & Supp. 2004); 38 
C.F.R. §§ 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Considerations

The Board notes at the outset that there have been 
significant recent changes in VA law promulgated to preserve 
due process and provide other guidelines.  In this case, 
because it is possible, based on the evidence now of record, 
to now fully resolve the case on the substantive merits as 
well, it is unnecessary to further delay the claim in order 
to undertake such development.  Based on the evidence of 
record, the Board can stipulate that the applicable 
regulatory mandates are met and that the appellant has been 
in no way prejudiced thereby.

VA has no duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2004).  In this 
case, there is no possibility that any evidence could be 
obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.  Therefore, in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources are not warranted.  Any "error" (of which there is 
none) to the appellant resulting from this Board decision 
does not affect the merits of her claim or her substantive 
rights and, therefore, is deemed to be harmless.  See 38 
C.F.R. § 20.1102 (2004).


Eligibility

A person who does not attain the status of claimant has not 
submitted a claim.  Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994).  In order to achieve the status of a claimant, the 
appellant must present evidence that he is a "veteran" as 
defined in law and regulation (or as in this case, the 
appellant must present evidence that her late husband was a 
veteran, as it is upon his entitlement as a veteran that any 
benefits to her would rest).

The term "veteran" means "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 1991 & Supp. 2004).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for the purpose of receiving various VA 
benefits, including pension, compensation, dependency and 
indemnity compensation, and burial benefits.  38 C.F.R. §§ 
3.40, 3.41 (2004).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the service department.  VA may 
accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2004).

Numerous documents are in the file from the Philippine Army, 
all of which were submitted in an effort to establish 
entitlement to VA benefits.  However, the Philippine 
government has its own laws and regulations which permit 
recognition of military service that is not recognized by the 
U.S. Army.  

Some documents of record include an AGA3 Special Order Number 
334 dated in 1956 showing that the appellant's husband had 
served in the Philippine's military from November 24, 1941 to 
March 10, 1952; a Philippine Army discharge certificate; 
AGNR2, Certification from the OAF of the Philippines, dated 
in November 2002, showing that the appellant's husband was 
inducted into a certain battery, etc.; and statements from 
the appellant, who married her husband in 1942, concerning 
her understanding of his service.  

These all fail to satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service, as they are not 
official documents of the appropriate U.S. service 
department.  Also submitted are documents from the Philippine 
government as to recognized service in their (as opposed to 
the U.S.) military.  These documents may not be accepted as 
verification of the appellant's service for the purpose of 
receiving VA benefits.

More importantly, utilizing all pertinent information of 
record for a search of records, and undertaking a search on 
repeated occasions [at least in 1956, 2002, 2003], the 
National Personnel Records Center (NPRC) certified that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas or as a POW, in the service of the U.S. Armed 
Forces.  The service department's findings are binding and 
conclusive upon VA.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997). 

The appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

In short, because the appellant's late husband had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas or as a POW, in the service of the 
U.S. Armed Forces, he is not considered a "veteran" for 
purposes of establishing eligibility to VA benefits.  
Therefore, her claim for VA benefits must be denied as a 
matter of law.  See Sabonis v. Brown, op. cit.


ORDER

Entitlement to basic eligibility for VA benefits is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


